Citation Nr: 1211486	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-06 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for a dysthymic disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from October 1964 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and February 2009 RO rating decisions.  The June 2006 RO decision denied a claim for a TDIU rating.  The February 2009 RO decision denied an increase in 30 percent rating for a dysthymic disorder.  

In an October 2010 VA Form 9, the Veteran apparently raised an issue as to whether there was clear and unmistakable error (CUE) in a denial of his claim for VA vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.  In this regards, the Board notes that in March 2006, the Board remanded the issue of entitlement to VA vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.  The Board observes that the evidence of record does not show that VA performed any action that could be construed as continuing the appeal.  See Gonzalez- Morales v. Principi, 16 Vet. App. 556 (2002).  The Board notes, however, that in a subsequent April 2007 statement, the Veteran reported that he was approved for VA vocational rehabilitation benefits.  In more recently submitted October 2010 VA Form 9s, the Veteran referred to his vocational rehabilitation folder.  He has also apparently raised an issue as to whether there was upper extremity in a denial of his claim for VA vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.  These issues are referred to the RO for appropriate action.

Finally, the Board notes that in an October 2010 VA Form 9, the Veteran apparently raised an issue as to whether there was CUE in a February 2009 RO decision that denied an increase in a 30 percent rating for a dysthymic disorder.  As this issue is currently in appellate status, there is no final adverse RO or Board decision that can be subject to a CUE attack; thus, as a matter of law, he cannot assert a claim of CUE.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).  If, however, he seeks to allege CUE in another RO or Board decision, he is invited to do so and the RO should thereafter take all appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA psychiatric examination in April 2010.  The diagnosis was a dysthymic disorder.  A Global Assessment of Functioning (GAF) score of 60 was assigned.  The examiner indicated that the Veteran's psychiatric condition remained fairly stable.  The examiner commented that the Veteran had many medical problems and that he likely would not be able to work due to those problems, but that such a determination would need to be assessed by a primary care provider.  

The Board notes that the Veteran has received treatment for his service-connected dysthymic disorder subsequent to the April 2010 VA psychiatric examination.  For example, a May 2010 VA treatment entry indicates that the Veteran continued to complain of low energy.  The examiner noted that the Veteran's depression had not been aggressively addressed and that the Veteran's only medications had been Trazodone and Ativan tablets.  The examiner reported that he suggested a trial of a selective serotin reuptake inhibitor (SSRI) beginning with 20 mg of Prozac and that the Veteran agreed to such treatment.  The assessment was dysthymia.  In addition, in a June 2010 statement, the Veteran specifically indicated that his medical provider had increased his medications and that he had added another medication for his service-connected dysthymic disorder.  The Veteran also stated that he was permanently and totally medically disabled.  

The Board observes that the above indicates that the Veteran's psychiatric disability has worsened since the most recent VA psychiatric examination.  As such, the Board has no discretion and must remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Additionally, in light of the remand of the claim for entitlement to an increase in a 30 percent rating for a dysthymic disorder, the issue of entitlement to a TDIU rating must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  The Board also notes that the VA examiner, pursuant to the April 2010 VA examination report (noted above), indicated that the Veteran had many medical problems and that he likely would not be able to work due to the those problems, but that such a determination would need to be assessed by a primary care provider.  The Board observes that the VA examiner did not address whether the Veteran's psychiatric disability, alone, without consideration of any of his nonservice-connected disabilities, rendered him unable to follow a substantially gainful occupation.  The Board is of the view that such an opinion is necessary.  38 C.F.R. § 3.159.  See also Colayong v. West, 12 Vet. App. 524, 538 (1999).  

The Board also notes that Veteran's vocational rehabilitation folder has not been associated with the claims file.  As the records associated with his claim for vocational rehabilitation benefits may include evidence pertinent to his claims, to specifically include his claim for a TDIU rating, such records should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Board also notes that in an October 2010 statement, the Veteran reported that he had received treatment at the Augusta, Georgia VA Medical Center, the Dublin, Georgia VA Medical Center, and the Macon Georgia, VA Outpatient Clinic.  The Board notes that the most recent VA treatment reports of record, from any VA facility, are dated in May 2010.  As there may be outstanding treatment records available, including possible VA treatment records, that may be pertinent to the Veteran's claims, an attempt should be made to obtain those records.  See Bell  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA treatment records that are not already in the claims folder relating to his reported treatment for psychiatric problems, and dated since May 2010, from the Augusta, Georgia VA Medical Center, the Dublin, Georgia VA Medical Center, and the Macon Georgia, VA Outpatient Clinic.  

2.  Ask the Veteran to identify all other medical providers who have treated him for psychiatric problems since May 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

3.  Obtain the records related to the Veteran's application for vocational rehabilitation benefits and associate any vocational rehabilitation folder with the claims folder.  All efforts to obtain such VA records should be fully documented, and a negative response must be provided if the records are not available.  

4.  Schedule the Veteran for a VA psychiatric examination determine the extent and severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner discuss the impact of the Veteran's psychiatric disability on his ability to secure or follow a substantially gainful occupation.  The examiner should report all pertinent findings and estimate the Veteran's GAF score.  The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The rationale for any opinions expressed should be set forth by the examiner in a legible report.

5.  Then readjudciate the appeal.  If the claims are denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

